 

Exhibit 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE (the
“Amendment”) dated as of June 27, 2012 (the “Effective Date”) is made by and
between BMO HARRIS BANK N.A., a national bank, as successor by merger to M&I
Marshall & Ilsley Bank (“Lender”), and AEROSONIC CORPORATION, a Delaware
corporation (“Borrower”).

 

WITNESSETH

 

WHEREAS, Borrower and Lender entered into that certain Loan Agreement dated
April 30, 2010 as amended by that certain (i) First Amendment to Loan Agreement
dated January 6, 2011; (ii) Joint Amendment to Loan Agreement and Revolving Line
of Credit Note dated April 29, 2011; (iii) Joint Amendment to Loan Agreement and
Revolving Line of Credit Note dated June 27, 2011; and (iv) Second Amendment to
Loan Agreement dated September 26, 2011 (as may be further amended, restated,
modified or supplemented and in effect from time to time, the “Loan Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

 

WHEREAS, pursuant to the Loan Agreement, Borrower issued to Lender that certain
(i) Amended and Restated Revolving Line of Credit Note dated September 26, 2011
in the original principal amount of Four Million Five Hundred Thousand and
No/100 Dollars ($4,500,000) (as may be amended, restated, modified or
supplemented and in effect from time to time, the “Revolving Credit Note”); (ii)
Interest Bearing Installment Note dated April 30, 2010 in the original principal
amount of Three Million Five Hundred Thousand and No/100 Dollars ($3,500,000)
(as may be amended, restated, modified or supplemented and in effect from time
to time, the “Real Estate Installment Note”); (iii) Interest Bearing Installment
Note dated April 30, 2010 in the original principal amount of One Million Nine
Hundred Thousand and No/100 Dollars ($1,900,000) (as may be amended, restated,
modified or supplemented and in effect from time to time, the “Term Note”); and
(iv) Equipment Line of Credit Note dated April 30, 2010 in the original
principal amount of Seven Hundred Thousand and No/100 Dollars ($700,000) (as may
be amended, restated, modified or supplemented and in effect from time to time,
the “Equipment Note,” collectively with the Revolving Credit Note, Real Estate
Installment Note and Term Note, the “Notes”).

 

WHEREAS, to secure Borrower’s payment of the Notes and Borrower’s performance
under the Loan Agreement, Borrower, among other things, executed and delivered
to Lender that certain (i) Mortgage, Security Agreement and Assignment of Rents
dated April 30, 2010, recorded in the Official Records of Pinellas County,
Florida at O.R. Book 16909 Pages 2344-2362 (the “Mortgage”), whereby Borrower
granted a security interest in the real and personal property described therein
to Lender; (ii) Collateral Assignment of Rents and Leases dated April 30, 2010,
recorded in the Official Records of Pinellas County, Florida at O.R. Book 16909
Pages 2363-2369 (as may be amended, restated, modified or supplemented and in
effect from time to time, the “Collateral Assignment”); and (iii) Security
Agreement dated April 30, 2010 executed by Borrower in favor of Lender (the
“Security Agreement”) granting Lender a security interest in certain collateral
more particularly described therein.

 

WHEREAS, to further secure Borrower’s payment of the Notes and Borrower’s
performance under the Loan Agreement, Avionics Specialties, Inc., a Virginia
corporation, and OP Technologies, Inc., an Oregon corporation (each a
“Guarantor” and collectively, the “Guarantors”) each executed and delivered an
unconditional Guaranty Agreement dated April 30, 2010 guarantying payment and
performance by Borrower of all obligations evidenced by the Notes and Loan
Agreement (such guarantees collectively referred to herein as the “Guaranty”).

 

 

 

  

WHEREAS, to secure Guarantor’s obligations and performance under the Guaranty,
each Guarantor, among other things, executed and delivered to Lender that
certain Security Agreement dated April 30, 2010 (the “Guarantor Security
Agreement”) granting Lender a security interest in certain collateral more
particularly described therein. The Loan Agreement, Notes, Mortgage, Collateral
Assignment, Security Agreement, Guaranty, Guarantor Security Agreement and any
and all documents executed in connection therewith shall be referred to herein
as the “Loan Documents.”

 

WHEREAS, as of June 1, 2012, the aggregate outstanding principal balance of the
Notes is $8,063,688.00.

 

WHEREAS, the Revolving Credit Note matures on June 27, 2012 and Borrower wishes
to extend the maturity date of the Revolving Credit Note, and although Lender is
under no obligation to do so, Lender is willing to extend the maturity date of
the Revolving Credit Note to June 27, 2013 under the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the execution and delivery of this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

Recitals. The parties hereto hereby affirm all recitals and statements above as
true and correct and hereby incorporate such recitals into this Amendment.

 

Amendment to Revolving Credit Note. Section 3 of the Revolving Credit Note is
hereby amended so that, from and after the Effective Date, it shall read as
follows:

 

“Maturity Date. The “Maturity Date” for purposes of this Note means June 27,
2013.”

 

Revolving Credit Limit. The Borrower hereby acknowledges and agrees that the
Revolving Credit Limit under the Revolving Credit Note is Four Million and
No/100 Dollars ($4,000,000).

 

Conditions to Effectiveness. This Amendment shall become effective as of the
Effective Date upon Lender receiving the following items, in form and content
acceptable to Lender in its sole discretion:

 

Lender shall receive counterpart originals of this Amendment executed by all
parties listed on the signature page(s) hereto and originals or certified or
other copies of such other documents as the Lender may reasonably request.

 

Lender shall receive evidence that the execution, delivery and performance by
Borrower of this Amendment and any instrument or agreement required under this
Amendment have been duly authorized.

 

 

 

  

Representations, Warranties and Covenants. By executing this Amendment, Borrower
represents and warrants to Lender that (a) there is no event which is, or with
notice or lapse of time or both would be, a default under the Loan Agreement,
the Notes or the Loan Documents except for those events, if any, that have been
disclosed in writing to Lender or waived in writing by Lender; (b) the
representations and warranties in the Loan Agreement are true as of the date of
this Amendment as if made on the date hereof; (c) the financial statements and
other financial information most recently provided to Lender are correct and
complete in all material respects and fairly represent the financial condition
of Borrower as at the date thereof and fairly represent the results of the
operations of Borrower for the period covered thereby; (d) there has been no
material adverse change in the business, properties, or condition, financial or
otherwise, of Borrower since the date of such financial statements or other
information; (e) this Amendment does not conflict with any law, agreement, or
obligation by which Borrower is bound, and (f) this Amendment is within
Borrower’s powers, has been duly authorized, and does not conflict with any of
Borrower’s organization papers.

 

Reaffirmation. Except as modified hereby, all of the terms, covenants and
conditions of the Loan Agreement, Notes, Mortgage, Collateral Assignment,
Security Agreement and all other Loan Documents are ratified, reaffirmed, and
confirmed and shall continue in full force and effect. The Mortgage, Collateral
Assignment, Security Agreement, Guaranty, Guarantor Security Agreement and all
other security agreements, mortgages and other similar instruments between
Borrower and Lender shall continue to secure payment of the Notes. Should any
term or provision of the Loan Agreement or Notes conflict with the terms or
provisions contained in this Amendment, the terms and provisions of this
Amendment shall be controlling. This Amendment is not intended to be, nor shall
it be construed to be, a novation or an accord and satisfaction of any other
obligation or liability of Borrower to Lender.

 

Fees and Costs. Contemporaneous with the execution of this Amendment, Borrower
shall pay to the Lender (a) a renewal fee equal to Five Thousand and No/Dollars
($5,000); and (b) all costs, expenses and attorneys’ fees incurred by Lender in
connection with this Amendment.

 

Counterparts. This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts. Each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
one and the same agreement.

 



FINAL AGREEMENT. THIS WRITTEN AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
AND AMONG THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.



  

 [SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

LENDER: BORROWER:     BMO HARRIS BANK N.A. AEROSONIC CORPORATION     By: /s/
John Astrab By: /s/ Douglas J. Hillman Its: Assistant Vice President Its:
President & CEO Name: John Astrab Name: Douglas J. Hillman     By: /s/ William
Amoriello   Its: Assistant Vice President   Name: William Amoriello  

 

Signature page to First Amendment to Amended and Restated Revolving Line of
Credit Note



 

 

 



 

CONSENT AND REAFFIRMATION OF GUARANTORS

 

The undersigned, each a guarantor of Borrower’s obligations to Lender pursuant
to the Guaranty executed by the undersigned in favor of Lender, hereby (i)
acknowledges and consents to the execution, delivery, and performance by
Borrower of the foregoing First Amendment to Amended and Restated Revolving Line
of Credit Note; (ii) warrants and covenants to Lender that, except to the extent
previously disclosed to Lender in writing, all representations and warranties
previously made by Guarantor to Lender are true, complete, and accurate as of
the date of this Consent and Reaffirmation of Guarantors; and (iii) reaffirms
and agrees that the Guaranty to which the undersigned is party and all other
documents and agreements executed and delivered by either the undersigned or
Borrower to Lender in connection with the indebtedness represented by the Notes,
the Loan Agreement and Loan Documents are all in full force and effect, without
defense, offset, or counterclaim, or alternatively, that any such right of
defense, offset or counterclaim is hereby expressly waived.

 

IN WITNESS WHEREOF, the undersigned has duly consented to the First Amendment to
Amended and Restated Revolving Line of Credit Note by execution and delivery to
Lender of this Consent and Reaffirmation of Guarantors as of the day and year
first above written.

 

  GUARANTORS:       AVIONICS SPECIALTIES, INC.       By: /s/ Douglas J. Hillman
  Name: Douglas J. Hillman   Its: CEO       OP TECHNOLOGIES, INC.       By: /s/
Douglas J. Hillman   Name: Douglas J. Hillman   Its: CEO

 

 

 

 

International Waters Closing Affidavit

 

BEFORE ME, the undersigned, a licensed captain of the Above Average, personally
appeared John Astrab and William Amoriello, each officers of BMO Harris Bank
N.A., a national bank, as successor by merger to M&I Marshall & Ilsley Bank (the
“Lender”), and Douglas J. Hillman, the President and CEO of Aerosonic
Corporation, a Delaware corporation (the “Borrower”), who, being by me first
duly sworn, stated:

 

1.           On the date hereof, Borrower executed that certain First Amendment
to Amended and Restated Revolving Line of Credit Note, dated as of June 27,
2012, by and between the Borrower and Lender (the “Amendment”) on the Above
Average, at a latitude of 28.04.347N and longitude of 83.01.966W, which is not
located in Florida territorial waters.

 

2.           Borrower personally delivered the Amendment to the Lender, and
Lender accepted the Amendment on the date hereof on the Above Average, at a
latitude of 28.04.347N and longitude of 83.01.966W, which is not located in
Florida territorial waters.

 

DATED this 15th day of June, 2012.

  

AEROSONIC CORPORATION BMO HARRIS BANK N.A.     By: /s/ Douglas J. Hillman By:
/s/ John Astrab Its: President & CEO Its: Assistant Vice President Name: Douglas
J. Hillman Name: John Astrab       BMO HARRIS BANK N.A.       By: /s/ William
Amoriello   Its: Assistant Vice President   Name: William Amoriello

 

SWORN to and subscribed before me this 15th day of June, 2012, a licensed
captain.



 

/s/ Richard Nicajevsky

Print Name: Richard Nicajevsky

Title: Owner/Operator/Captain, #1215794

 

 

 

 